DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-6 of the remarks, filed 04/08/2021, with respect to claims 1-3, 5-13 and 15-19 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-3, 5-13 and 15-19 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein a reactance sensor connected to the frequency measurement circuit and exposed to the process, the reactance sensor being configured to detect a change in a process parameter, wherein the frequency measurement circuit detects the change in the process parameter as a change in the frequency of the crystal due to a change in a reactance of the reactance sensor; and an inductor connected in series with the crystal, wherein an inductance of the inductor is matched to compensate the reactance of the reactance sensor to facilitate linearizing a resonance mode of the crystal.
Claims 2, 3 and 5-8 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 9, the prior art of record neither shows nor suggests the combination of structural elements include a reactance sensor disposed in a process chamber, the reactance sensor 
Claims 10-13, 15 and 16 depend from allowed claim 9 and are therefore also allowed.
With respect to claim 17, the prior art of record neither shows nor suggests the combination of method steps including monitoring a reactance of a process within a process chamber with a reactance sensor, the reactance sensor comprising a variable reactance responsive to a change in a process parameter; connecting a crystal disposed outside the process chamber to the reactance sensor; connecting an inductor in series with the crystal, wherein an inductance of the inductor is matched to compensate the reactance of the reactance sensor to facilitate linearizing a resonance mode of the crystal; detecting a change in the frequency of the crystal; and using the detected change in the frequency of the crystal to determine the process parameter.
Claims 18 and 19 depend from allowed claim 17 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2018/0107301 discloses an input/output panel, semiconductor device, and 

US PUB 2017/0214381 discloses a guided wave devices with selectively thinned 
piezoelectric layers.
US PUB 2017/0228059 discloses a capacitive touch system using differential sensing 
and operating method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858